Hughes, j.
Epitomized Opinion
¡This is an action for breach of contract. Plaintiff ¡rimed that he had leased a garage to the defend-Hts for five years and that the defendants agreed purchase from him the tools and supplies in the ilding at the price to be ascertained by an inven-ry. Plaintiff claimed in his petition that through utual mistakes the term of years had been left t and asks for a reformation of the contract to-ther with the $1,000 penalty. Plaintiff -also asks r specific performance on the part of the defendant, le petition contained no averment that plaintiff d suffered damage by reason of the breach. De-idant claimed that plaintiff had refused to carry t his agreement. At the trial, the defendant decided a jury to try the whole case, but when this is refused the defendant requested that the court ly submit the question of damages to the jury, .e court overruled this motion and rendered a. cree of reformation for the plaintiff in addition the $1,000 penalty. The defendant prosecuted ■or. The Court of Appeals held:
1. As the recovery of the plaintiff was in the nature of damages, this issue was a question for the determination of the jury.
2. That the finding of the trial court that defendant had breached the contract cannot be disturbed.